DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims and label same with a numeral. 
a) The contact spring comprising just one leaf.  Figures 1 and 2 clearly show the contact spring comprising a plurality of leaves 108 and the specification discloses an embodiment comprising four separate contact leaves.  If an embodiment of the contact spring that comprises only one leaf is being contemplated, then such an embodiment should be clearly illustrated in the drawings taking care not to introduce new matter.
b) The secondary igniter is casted in a metal cup, said cup has a bottom, the bottom of said cup allows a flame to travel once set, and wherein said resistor is electrically coupled to said cup, must be shown or the features canceled from the claim 5-7.  These features are not adequately shown or labeled in the Figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 7, paragraph [0025], the number 100 and 101 have both been used to denote the “power charge”. 
On page 7, paragraph [0025] the number 101 has been used to denote “the primary igniter” while in paragraph [0026] of the same page, the number 101 has been used to denote the self-ignitable secondary igniter, the number 105 being previously used in paragraph [0025] and elsewhere to denote self-ignitable secondary igniter (the number 105 appears to be the correct numeral to denote the secondary and is shown in the figures).  
On page 8, paragraph [0029], reference is made to the number 107 in Fig. 3C but Fig. 3C does not include the numeral 107.
	The above is not an exhaustive listing and the applicant is asked to review the specification for inconsistencies. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the power charge system comprising the secondary igniter inserted into the recess of the contact spring, the leaves of the contact spring grounding the secondary igniter to the outer wall of the power charge, does not reasonably provide enablement for a disclosed embodiment of the power charge system absent this arrangement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification does not disclose an embodiment of the power charge system that does not comprise the secondary igniter inserted into the recess of the contact spring, the leaves of the contact spring grounding the secondary igniter to the outer wall of the power charge.  This is a scope of enablement rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the preamble states, “A system for a power charge…” is confusing because in line 4, the claim positively recites, “…said outer wall is filled with a charge”. It is suggested that the preamble be amended to “A power charge system…” to more accurately describes the scope of what is being positively recited in the body of the claim.
In claim 1, line 8, it is unclear how the contact spring comprising just one contact leaf could function as disclosed and illustrated in the figures.  Figures 1 and 2 clearly show the contact spring comprising at least two leaves.  With only one leaf, it is unclear how the contact spring could predictably remain centralized in the charge.
In claim 1, lines 5-8, the meaning of the term, “centralized-spring contact” – is the applicant attempting to claim that the spring contact is located in the center of a wall surface at the first end, or located in the center of the charge, or both?
In claim 3, the term, “said igniter”, lacks a proper antecedent basis.	In claim 4, the term, “said igniter”, lacks a proper antecedent basis.
In claims 8 and 9, the term, “centralized spring” as been used whereas, previously, in claim 1, this element has been described as “centralized spring contact”.  In the claims, to reduce the likelihood of confusion, consistent terminology should be used to describe the same element.
In claim 9, lines 1-2, the term, “the chamber”, lacks a proper antecedent basis.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the secondary igniter.   Absent the secondary igniter being claimed, the system of claim 1 is incomplete.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the secondary igniter inserted into the recess of the contact spring, the leaves of the contact spring grounding the secondary igniter to the outer wall of the power charge (as clearly disclosed).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MONTOYA ASHTON et al. (US 11,053,783 B2), hereinafter, “Montoya”.
The following rejection is made in the light of the 112(b) rejections presented above.
Regarding claim 1-4 Montoya discloses a power charge system (Fig. 1) comprising an outer wall 30 extending for a length, wherein said outer wall comprises a first end and a second end; wherein said outer wall is filled with a charge 13; wherein said first end comprises a centralized-contact spring (unnumbered in the cavity 18); wherein said centralized-contact spring is in contact with said outer wall; and wherein said centralized-contact spring comprises a recess (the space inside the coiled spring); and wherein said centralized-contact spring comprises at least one contact leaf (the end of the spring that contacts the igniter 33 is interpreted as a contact leaf of the spring) and the igniter 33 electrically coupled to the spring, the igniter 33 comprising the heating element 16 (resistor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641